NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             KRYSTLE S., Appellant,

                                         v.

       DEPARTMENT OF CHILD SAFETY, P.S, D.S., F.S., Appellees.

                              No. 1 CA-JV 21-0250
                                FILED 3-3-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD 527830
              The Honorable David K. Udall, Judge (Retired)

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Phoenix
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee, Department of Child Safety
                          KRYSTLE S. v. DCS, et al.
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Samuel A. Thumma joined.


B R O W N, Judge:

¶1            Krystle S. (“Mother”) appeals the juvenile court’s order
adjudicating three of her children dependent on the grounds of neglect and
abuse. She argues the court’s ruling is clearly erroneous and contrary to
substantial evidence in the record. For the following reasons, we affirm.

                              BACKGROUND

¶2             Mother is the biological parent of P.S., born 2009, D.S., born
2010, and F.S., born 2015. Robert S. (“Father”) is the biological parent of F.S.
and the adoptive parent of P.S. and D.S. The parents have a long history
with the Department of Child Safety (“DCS”), beginning in 2011 when DCS
received its first report of neglect as to Mother. DCS continued to receive
reports of neglect and physical abuse and filed its first dependency petition
in 2014, alleging that P.S. and D.S. were dependent as to Mother. P.S. and
D.S. were removed from Mother’s custody in June 2014, but after Mother
participated in services, the juvenile court dismissed the dependency in
2015.

¶3            Mother then enrolled P.S. and D.S. in counseling services, as
both children were diagnosed with behavioral health disorders. They were
prescribed medications to manage their symptoms and continued to receive
counseling services from 2016 to 2018. During this time, the service
providers modified P.S.’s and D.S.’s medications (through increased dosage
or a different prescription) after Mother reported their behavior was not
improving. But Mother did not follow through with scheduling additional
recommended services for D.S. and P.S.

¶4            DCS received additional reports of neglect and abuse and
filed a second dependency petition in 2018 alleging the three children were
dependent as to both Mother and Father. Over DCS’s objection, the court
dismissed the petition in 2019.

¶5          In 2020, DCS received two reports of physical abuse. DCS
determined the first report was unsubstantiated but asked Mesa Police to


                                       2
                        KRYSTLE S. v. DCS, et al.
                         Decision of the Court

file a report because DCS was unable to make contact with the family. The
second report alleged that Mother was “overly aggressive” and noted
marks and cuts on P.S. This report was still open at the time of the
evidentiary hearing conducted as part of this dependency.

¶6            In April 2021, DCS received another report of physical abuse
toward P.S. Later that month, DCS received a report that P.S. ran away
from home and refused to return. Mesa Police responded to the incident
and P.S. disclosed she did not want to go home because Mother physically
abused her and she did not feel safe at home. A crisis team also responded
and determined that P.S. would return home with Mother.

¶7             The following day, DCS investigative specialist Rebecca
Campbell conducted a home visit. When she arrived, there were large piles
of garbage in the home as well as a strong odor of feces inside and outside
the home. Campbell also noted that “there was an excessive amount of flies
in the home” and that she saw feces and urine on the floor. The home was
in such disarray that she could not see the floor of D.S.’s room and noticed
a swarm of flies over his bed. Campbell removed the children due to (1)
the condition of the home, (2) the children’s behavior, including P.S.’s
refusal to return home the day before, and (3) concerns that Mother bullied
P.S. and used excessive physical discipline.

¶8             DCS petitioned for dependency in April 2021, alleging in part
that the children were dependent due to Mother’s abuse and neglect.1 DCS
claimed that Mother failed to implement high needs case management for
the children and obtain therapy for P.S., discontinued P.S.’s medication for
behavioral health/mental health, and refused to give Campbell the
children’s laptops or login information to facilitate the children’s online
education through a group home. DCS also asserted that Mother’s home
was unfit because it was “filthy, infested with bugs and a health hazard,”
and that there was very little food in the home. DCS further relied on the
family’s history of physical abuse, including three open reports related to
physical abuse, and the children’s assertions that Mother physically abuses
them.

¶9          Following a contested hearing, the juvenile court determined
that DCS proved the allegations of the petition and found the children
dependent as to Mother. The court adopted a family reunification case



1      The children were found dependent as to Father after he pled no
contest to the issue of dependency, but he is not a party to this appeal.


                                     3
                           KRYSTLE S. v. DCS, et al.
                            Decision of the Court

plan, and Mother timely appealed. We have jurisdiction under A.R.S.
§ 8-235(A).

                                 DISCUSSION

¶10            We review a dependency order for an abuse of discretion.
Louis C. v. Dep’t of Child Safety, 237 Ariz. 484, 488, ¶ 12 (App. 2015). We will
not disturb the juvenile court’s determination unless reasonable evidence
does not support its factual findings. Ariz. Dep’t of Econ. Sec. v. Matthew L.,
223 Ariz. 547, 549, ¶ 7 (App. 2010). The juvenile court is in the “best position
to weigh the evidence, judge the credibility of the parties, observe the
parties, and make appropriate factual findings.” Pima Cnty. Dependency
Action No. 93511, 154 Ariz. 543, 546 (App. 1987).

¶11             As pertinent here, a child is dependent if adjudicated to be
“[i]n need of proper and effective parental care and control,” and without
a “parent or guardian willing to exercise or capable of exercising such care
and control,” or if the parent’s “home is unfit by reason of . . . neglect.”
A.R.S. § 8-201(15)(a)(i), (iii).       Neglect includes the “inability or
unwillingness of a parent . . . of a child to provide that child with
supervision, food, clothing, shelter, or medical care if [it] causes
unreasonable risk of harm to the child’s health or welfare.” A.R.S.
§ 8-201(25)(a). Abuse is defined as “the infliction or allowing of physical
injury . . . caused by the acts or omissions of an individual who has the care,
custody and control of a child.” A.R.S. § 8-201(2).

¶12            DCS has the burden of proving a dependency by a
preponderance of the evidence, A.R.S. § 8-844(C) (1), and “the juvenile court
is vested with a great deal of discretion” because the primary concern is the
child’s best interests, Willie G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 231, 235,
¶ 21 (App. 2005) (citation and quotations omitted).

¶13           The juvenile court determined that Mother is unable to parent
due to neglect because she failed to provide the children with basic
necessities. For example, when the children were removed from Mother’s
care “the home was filthy, infested with bugs, garbage and animal feces and
urine. Mother minimized the condition of the home and blamed the
children as to why the home was in that condition.” The court also found
that upon removal, “the children wanted to eat all the time. They hid and
hoarded food.” In addition, the court found that Mother refused to
implement high needs case management for P.S., which had been
recommended by a behavioral health provider.




                                        4
                         KRYSTLE S. v. DCS, et al.
                          Decision of the Court

¶14            Mother argues that her behavior did not constitute neglect
because none of her actions caused an unreasonable risk of harm to the
children’s health or welfare. She contends that she provided services for
the children and denies any allegation of educational or nutritional neglect.
She also argues her residence “was never as bad as alleged and that any
issue with its cleanliness has been resolved.” But Mother points only to her
own testimony to support these contentions, and we do not reweigh the
evidence on appeal. See Louis C., 237 Ariz. at 488, ¶ 14.

¶15           The juvenile court also found that Mother is unable to parent
due to abuse. In doing so, the court noted Mother’s history of physical
abuse, including two prior dependencies due in part to physical abuse. It
further noted that when the dependency petition was filed, there were open
reports of physical abuse and neglect as to Mother.2 Mother denies any
allegation that she physically abused the children, again pointing only to
her own testimony. It is not our role, however, to reweigh the evidence. Id.

¶16           At the dependency hearing, Campbell testified about the
events leading up to the children’s removal. She described the condition of
the home on the date of removal and P.S.’s statements that she did not want
to return home and did not feel safe. Campbell also testified about P.S.’s
disclosures that Mother was physically abusive, the prior dependency filed
in 2018 related to physical abuse, and the open reports of physical
abuse/neglect as to Mother. Finally, Campbell explained on direct and
cross-examination that although Mother was offered services, she refused
to engage in them. The record provides ample support for the juvenile
court’s findings that the children are dependent as to Mother based on
neglect and abuse.




2       Although the dependency petition cited three open reports of
physical abuse, information submitted for the initial dependency hearing
reflects that one of the reports was based on neglect.


                                     5
                KRYSTLE S. v. DCS, et al.
                 Decision of the Court

                     CONCLUSION

¶17   We affirm the juvenile court’s dependency order.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               6